TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00268-CR







Humberto Lopez, Jr., Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT


NO. 0991618, HONORABLE JON N. WISSER, JUDGE PRESIDING







Appellant Humberto Lopez, Jr., was placed on community supervision following
his conviction for violating a protective order.  See Tex. Penal Code Ann. § 25.07 (West Supp.
2000).  The district court later revoked supervision and imposed sentence of imprisonment for six
years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the appeal.

The order revoking supervision is affirmed.



				__________________________________________

				Mack Kidd, Justice

Before Justices Kidd, Yeakel and Jones*

Affirmed

Filed:   January 11, 2001

Do Not Publish







*	Before J. Woodfin Jones, Senior Justice , Third Court of Appeals, sitting by assignment.  See
Tex.  Gov't Code Ann. § 74.003(b) (West 1998).